Case 1:19-cv-23054-BB Document1 Entered on FLSD Docket 07/23/2019 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

MIAMI CIVIL DIVISION
THEODORE MAXWELL,
Plaintiff,
V. Case No.:
CARNIVAL CORPORATION,
A Foreign Corporation,
Defendant. /

 

COMPLAINT AND DEMAND FOR JURY TRIAL
Plaintiff, Theodore Maxwell, sues Defendant, Carnival Corporation, for damages and

alleges as follows:

1. Plaintiff is a citizen of Georgia and was a passenger aboard the CARNIVAL
LIBERTY for a multi-day cruise in September of 2018.

2. Defendant, Carnival Corporation, a foreign corporation, is doing continuous and
systematic business in the Southern District of Florida by operating seagoing vessels in Florida.
Carnival’s principal place of business is in Florida.

3. Defendant, Carnival Corporation, owned and operated the vessel CARNIVAL
LIBERTY. Defendant operated the vessel on a cruise from Port Canaveral, Florida to the
Bahamas in September 2018 during the relevant and material times.

4, Diversity Jurisdiction is proper under 28 U.S.C. § 1332. Jurisdiction is also
proper under 28 U.S.C. § 1333.

5. Venue is proper under 28 U.S.C. § 1391, and also due to the forum selection
clause contained within the Defendant’s cruise ticket.

6. Plaintiffs claim has a value in excess of $75,000.00.

 
Case 1:19-cv-23054-BB Document1 Entered on FLSD Docket 07/23/2019 Page 2 of 3

7. Plaintiff, Theodore Maxwell, was a passenger aboard the CARNIVAL LIBERTY
(“the vessel”) on September 8, 2018.

8. On September 8, 2018, Mr. Maxwell was walking to dinner on Deck 9, the Lido
Deck of the vessel. As he walked past one of the restaurants, “Guy’s Burger Joint,” he noticed a
chair was in the middle of the walkway. Plaintiff went to walk around the chair, and suddenly
and unexpectedly slipped and fell. After he fell, the Plaintiff noticed that he had slipped in food
and liquid that had spilled onto the floor.

9. There were no warning signs or notices posted to warn passengers of the
dangerous condition of the food and liquid mess on the floor.

10. At the time Plaintiff fell, there was a crewmember mopping the pool area within a
short distance from the location of the spill. The crew mopping the pool could have, and should
have, seen the spill from the short distance away and taken reasonable action to clean it up and
mark the location of the spill with a sufficient warning.

11. Defendant Carnival owed Plaintiff, as its passenger, the duty to act with
reasonable care under the circumstances with regard to his safety. Carnival breached this duty
and was negligent by failing to properly inspect, maintain, and keep the flooring clean and dry,
in an area where it knew passengers would be walking. This is especially in light of the crew
that was mopping nearby.

12. Defendant also had the duty to warn Plaintiff as its passenger of the dangerous
condition, because it either knew of the mess and one of its crew placed the chair over the spill
instead of a proper warning sign, or it should have known about the dangerous spill because it
had been there long enough for another passenger to see the spill, determine it was a hazard, and

place a chair over the mess to alert others. It also should have known about the spill because of

My

 
Case 1:19-cv-23054-BB Document1 Entered on FLSD Docket 07/23/2019 Page 3 of 3

its crew mopping by the pool in such a close proximity to the mess. Carnival breached its duty
and was negligent by failing to properly warn the Plaintiff of the dangerous condition.

13. Asa direct and proximate result of the Defendant’s negligence, Plaintiff Theodore
Maxwell suffered injuries to his right knee and other parts of his body, resulting in pain and
suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life and
expense of hospitalization, medical and nursing care and treatment, loss of earnings and loss of
ability to earn money, and aggravation of a previously existing condition. The losses are either
permanent or continuing and Plaintiff will suffer the losses in the future. Plaintiff also lost the
value of the cruise and incurred other incidental expenses.

WHEREFORE, Plaintiff, Theodore Maxwell, prays for a judgment to be entered against
the Defendant, Carnival Corporation, for compensatory damages in excess of $75,000.00
(Seventy-Five Thousand Dollars), including prejudgment and post judgment interest and costs.
Plaintiff demands a trial by jury.

Dated July 23, 2019.

 

-mail: sealaw@tampabay.rr.com
Florida Bar Number 376523
CATHERINE M. SAYLOR
E-mail: casey@munchandmunch.com

 

Florida Bar Number 115593

MUNCH and MUNCH, P.A.

600 South Magnolia Avenue — Suite 325
Tampa, Florida 33606

Ph: (813) 254-1557 / Fax: (813) 254-5172
Attorneys for Plaintiff, Maxwell

My

 
